Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered February 20, 2003, convicting him of promoting prostitution in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he managed, supervised, or controlled a prostitution business is unpreserved for appellate *398review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Florio, J.P., Crane, Mastro and Rivera, JJ., concur.